Exhibit 10.2

EXECUTION COPY

CONVERTIBLE NOTES REGISTRATION RIGHTS AGREEMENT

THIS CONVERTIBLE NOTES REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made
and entered into this 19th day of January, 2007, by and among Storm Cat Energy
Corporation, a company incorporated under the laws of the Province of British
Columbia, Canada (the “Company”), and the undersigned Purchasers, in their
capacity as both purchasers of Series A Notes (as defined below) and Series B
Notes (as defined below) (each, a “Purchaser”, and collectively, the
“Purchasers”).

Recitals:

A.            In connection with that certain Series A Note Purchase Agreement,
dated as of January 19, 2007, by and among the Company and each of the
Purchasers (the “Series A Note Purchase Agreement”), the Company has agreed,
upon the terms and subject to the conditions set forth in the Series A Note
Purchase Agreement, to issue and sell to each of the Purchaser party thereto the
Company’s Series A Subordinated Convertible Notes due March 31, 2012 (the
“Series A Notes”) which will, among other things, be convertible into the
Company’s common shares, without par value per share (the “Common Shares”) (as
converted, the “Series A Conversion Shares”) in accordance with the terms of the
Series A Notes.

B.            In connection with that certain Series B Note Purchase Agreement,
dated as of January 19, 2007, by and among the Company and each of the
Purchasers (the “Series B Note Purchase Agreement” and together with the Series
A Note Purchase Agreement, the “Note Purchase Agreements”), the Company has
agreed, upon the terms and subject to the conditions set forth in the Series B
Note Purchase Agreement, to issue and sell to each of the Purchaser party
thereto the Company’s Series B Subordinated Convertible Notes due March 31, 2012
(the “Series B Notes” and together with the Series A Notes, the “Notes”) which
will, among other things, be convertible into the Company’s Common Shares (as
converted, the “Series B Conversion Shares” and together with the Series A
Conversion Shares, the “Conversion Shares”) in accordance with the terms of the
Series B Notes.

C.            To induce the Purchasers to execute and deliver the Note Purchase
Agreements, the Company has agreed to provide certain registration rights with
respect to the Conversion Shares under the Securities Act of 1933, as amended,
and the rules and regulations thereunder, or any similar successor statute
(collectively, the “1933 Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Purchasers hereby agree as follows:

1.             Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth in the Note Purchase
Agreements. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Effectiveness Date” means the date any Additional Registration
Statement is declared effective by the SEC.


--------------------------------------------------------------------------------


 

“Additional Effectiveness Deadline” means the earlier to occur of (i) the date
which is five (5) days after the Company learns that no review of an Additional
Registration Statement will be made by the staff of the SEC or that the staff
has no further comments on such Additional Registration Statement, and (ii) the
date which is sixty (60) days after the Additional Filing Date (as defined
below) of such Additional Registration Statement, or if there is a full review
of such Additional Registration Statement by the SEC, one hundred and twenty
(120) days, and if such review of such Additional Registration Statement by the
SEC includes a comment on the applicablility of Rule 415 to register the
Additional Registrable Securities on such Additional Registration Statement then
one hundred and fifty (150) days, after the Additional Filing Date for such
Additional Registration Statement.

“Additional Filing Date” means the date on which an Additional Registration
Statement is filed with the SEC.

“Additional Filing Deadline” means (i) the date thirty (30) days after the
Series B Note Closing Date, or (ii) if Holdback Shares are being included in
such Additional Registration Statement, then, the date six (6) months from the
last Additional Filing Date or, if there was no previous Additional Filing Date,
the Initial Filing Date.

“Additional Registrable Securities” means (i) the Series B Conversion Shares,
(ii) any Holdback Shares, and (iii) any share capital of the Company issued or
issuable with respect to the Series B Notes, the Series B Conversion Shares or
the Holdback Shares as a result of any share split, share dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on conversions of Series B Notes.

“Additional Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering any
Additional Registrable Securities.

“Additional Required Registration Amount” means the number of Series B
Conversion Shares (which may include Holdback Shares) as of the trading day
immediately preceding the applicable date of determination, without regard to
any limitations on conversions of the Notes.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Effective Date” means the Initial Effective Date and each Additional Effective
Date, as applicable.

“Effectiveness Deadline” means the Initial Effectiveness Deadline and each
Additional Effectiveness Deadline, as applicable.

“Equity Conditions” means each of the following conditions on each applicable
date of determination: (i) the Common Shares are designated for quotation on the
Principal Market or any applicable Eligible Market (each as defined in the Note
Purchase Agreements) and shall not have been suspended from trading on such
exchange or market (other than suspensions of not more than three (3) days and
occurring prior to the applicable date of determination due to

2


--------------------------------------------------------------------------------


business announcements by the Company) nor shall delisting or suspension by such
exchange or market been threatened or pending either (A) in writing by such
exchange or market or (B) by falling below the then effective minimum listing
maintenance requirements of such exchange or market; (ii) the Company shall have
delivered Conversion Shares upon conversion of the Notes to the holders on a
timely basis as set forth in Section 4.1(b)(ii) of the Note Purchase Agreements;
(iii) any applicable Common Shares to be issued in connection with the event
requiring determination may be issued in full without violating Section 4.5 of
the Note Purchase Agreements or the rules or regulations of the exchange or
market upon which the Company’s Common Shares is then listed or quoted; (iv) the
Company shall not have failed to timely make any payments within five (5)
Business Days of when such payment is due pursuant to any Note Document (as
defined in the Note Purchase Agreements); (v) there shall not have occurred
either (A) the public announcement of a pending, proposed or intended
Fundamental Transaction (as defined in the Note Purchase Agreements) which has
not been abandoned, terminated or consummated, or (B) an Event of Default (as
defined in the Note Purchase Agreements) or (C) an event that with the passage
of time or giving of notice would constitute an Event of Default; and (vi) the
Company otherwise shall have been in material compliance with and shall not have
materially breached any provision, covenant, representation or warranty of the
Note Purchase Agreements or the Notes.

“Equity Conditions Failure” means that on any day during the period commencing
ten (10) Trading Days prior to the applicable Registration Delay Payments
Payment Date through the applicable Registration Delay Payments Payment Date,
the Equity Conditions have not been satisfied (or waived in writing by the
applicable holder of Registrable Securities).

“Filing Deadline” means the Initial Filing Deadline and any Additional Filing
Deadline, as applicable.

“Holdback Shares” means the number of Series B Conversion Shares that the SEC
determines would result in a violation of Rule 415 if included in an Additional
Registration Statement.

“Initial Effective Date” means the date the Initial Registration Statement is
declared effective by the SEC.

“Initial Effectiveness Deadline” means the earlier to occur of (i) the date
which is five (5) days after the Company learns that no review of the Initial
Registration Statement will be made by the staff of the SEC or that the staff
has no further comments on the Initial Registration Statement, (ii) the date
which is ninety (90) days after the Series A Note Closing Date, or if there is a
full review of the Initial Registration Statement by the SEC, one hundred and
fifty (150) days after the Series A Note Closing Date.

“Initial Filing Date” means the date on which the Initial Registration Statement
(as defined below) is filed with the SEC.

“Initial Filing Deadline” means the date thirty (30) days after the Series A
Note Closing Date.

3


--------------------------------------------------------------------------------


“Initial Registrable Securities” means (i) the Series A Conversion Shares and
(ii) any share capital of the Company issued or issuable with respect to the
with respect to the Series A Notes or the Series A Conversion Shares as a result
of any share split, share dividend, recapitalization, exchange or similar event
or otherwise, without regard to any limitations on conversions of the Series A
Notes.

“Initial Required Registration Amount” means the number of Series A Conversion
Shares as of the trading day immediately preceding the applicable date of
determination, without regard to any limitations on conversions of the Series A
Notes.

“Initial Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Initial
Registrable Securities.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

“Purchaser” means a Purchaser or any transferee or assignee thereof to whom a
Purchaser assigns its rights under this Agreement and who agrees to become bound
by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements (as defined below) in
compliance with the 1933 Act and pursuant to Rule 415 and the declaration or
ordering of effectiveness of such Registration Statement(s) by the SEC.

“Registrable Securities” means the Initial Registrable Securities and the
Additional Registrable Securities.

“Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

“Required Holders” means the holders of at least a majority of the Initial
Registrable Securities or Additional Registrable Securities, as applicbale.

“Rule 415” means Rule 415 under the 1933 Act or any successor rule providing for
offering securities on a continuous or delayed basis.

“SEC” means the United States Securities and Exchange Commission.

“Series A Note Closing Date” means the date on which the transaction
contemplated in the Series A Note Purchase Agreements is consummated.

“Series B Note Closing Date” means the date on which the transaction
contemplated in the Series B Note Purchase Agreements is consummated.

4


--------------------------------------------------------------------------------


“Shareholder Approval” has the meaning as set forth in the Note Purchase
Agreements.

2.                                       Registration.

(a)           Initial Mandatory Registration. The Company shall prepare, and, as
soon as practicable, but in no event later than the Initial Filing Deadline,
file with the SEC the Initial Registration Statement on Form S-1 covering the
resale of all of the Initial Registrable Securities. The Initial Registration
Statement prepared and filed pursuant hereto shall register for resale at least
the number of Common Shares equal to the Initial Required Registration Amount
determined as of the date the Initial Registration Statement is filed with the
SEC. The Initial Registration Statement shall contain (except if otherwise
directed by the Required Holders) the “Plan of Distribution” section in
substantially the form attached hereto as Exhibit A. The Company shall use its
commercially reasonable efforts to have the Initial Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Initial Effectiveness Deadline. By 9:30 am on the date following the Initial
Effective Date, the Company shall file with the SEC in accordance with Rule 424
under the 1933 Act the final prospectus to be used in connection with sales
pursuant to such Registration Statement.

(b)           Additional Mandatory Registrations. The Company shall prepare,
and, as soon as practicable but in no event later than the Additional Filing
Deadline, file with the SEC an Additional Registration Statement on Form S-1 (or
Form S-3 if then available) covering the resale of all of the Additional
Registrable Securities.  To the extent the staff of the SEC does not permit the
entire Additional Required Registration Amount to be registered on an Additional
Registration Statement, the Company shall continue to file Additional
Registration Statements successively for the purpose of registering on each such
Additional Registration Statement the maximum number of remaining Additional
Registrable Securities until, cumulatively with all previously filed Additional
Registration Statements, the Additional Required Registration Amount has been
registered with the SEC.  Each Additional Registration Statement prepared and
filed pursuant hereto shall register for resale that number of Conversion Shares
equal to (i) the Additional Required Registration Amount as of date the first
Additional Registration Statement is filed with the SEC minus (ii) the aggregate
number Conversion Shares registered for resale pursuant to all previously filed
Additional Registration Statements. Each Additional Registration Statement shall
contain (except if otherwise directed by the Required Holders) the “Plan of
Distribution” section in substantially the form attached hereto as Exhibit A.
The Company shall use its commercially reasonable efforts to have each
Additional Registration Statement declared effective by the SEC as soon as
practicable, but in no event later than the Additional Effectiveness Deadline
for such Additional Registration Statement. By 9:30 am on the date following the
Additional Effective Date for such Additional Registration Statement, the
Company shall file with the SEC in accordance with Rule 424 under the 1933 Act
the final prospectus to be used in connection with sales pursuant to such
Additional Registration Statement.

(c)           Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
in the number of Registrable Securities included therein shall be allocated pro
rata among the Purchasers based on the number of Registrable Securities held by
each Purchaser at the time the Registration Statement covering

5


--------------------------------------------------------------------------------


such initial number of Registrable Securities or increase thereof is declared
effective by the SEC. In the event that a Purchaser sells or otherwise transfers
any of such Purchaser’s Registrable Securities, each transferee shall be
allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
Common Shares or Conversion Shares, as applicable, included in a Registration
Statement and which remain allocated to any Person that ceases to hold any
Registrable Securities covered by such Registration Statement shall be allocated
to the remaining Purchasers, pro rata based on the number of Registrable
Securities then held by such Purchasers which are covered by such Registration
Statement. In no event shall the Company include any securities other than
Registrable Securities on any registration statement filed with the SEC during
the 6-month period following the Note Closing Date without the prior written
consent of the Required Holders of Additional Registrable Securities. If the SEC
requires that the Company register less than the amount of the Conversion Shares
originally included on any Registration Statement at the time it was filed, the
Registrable Securities on such Registration Statement and any other securities
allowed to be registered on such Registration Statement (as set forth below)
shall be decreased on a pro rata basis.

(d)           Legal Counsel. Subject to Section 5 hereof, the Required Holders
of both the Initial Registrable Securities and the Additional Registrable
Securities shall have the right to select one legal counsel to review and
oversee any registration pursuant to this Section 2 (“Legal Counsel”), which
shall be [                         ] or such other counsel as thereafter
designated by the Required Holders. The Company and Legal Counsel shall
reasonably cooperate with each other in performing the Company’s obligations
under this Agreement.

(e)           Ineligibility for Form S-3. The Purchasers acknowledge that the
Company is not eligible as of the date hereof to file a Registration Statement
on Form S-3.

(f)            Sufficient Number of Shares Registered. In the event the number
of Conversion Shares available under the Initial Registration Statement filed
pursuant to Section 2(a), or Conversion Shares available under an Additional
Registration Statement filed pursuant to Section 2(b), is insufficient to cover
all of the Registrable Securities required to be covered by such Registration
Statement under Section 2(a) or Section 2(b), as applicable, or a Purchaser’s
allocated portion of the Registrable Securities pursuant to Section 2(c), the
Company shall file a new Registration Statement (on the form available therefor,
if applicable), or both, so as to cover at least the Initial Required
Registration Amount or Additional Required Registration Amount, as applicable,
as of the trading day immediately preceding the date of the filing of such new
Registration Statement as soon as practicable, but in any event not later than
fifteen (15) days after the necessity therefor arises. The Company shall use its
commercially reasonable efforts to cause such new Registration Statement to
become effective as soon as practicable following the filing thereof. For
purposes of the foregoing provision, the number of shares available under a
Registration Statement shall be deemed “insufficient to cover all of the
Registrable Securities” if at any time the number of Conversion Shares available
for resale under such Registration Statement is less than the product determined
by multiplying (i) the Initial Required Registration Amount or Additional
Required Registration Amount, as applicable, as of such time by (ii) 0.90.  In
the case of Conversion Shares, the calculation set forth in the foregoing
sentence shall be made without regard to any limitations on the conversion of
the Notes and such calculation shall

6


--------------------------------------------------------------------------------


assume that the Notes are then convertible into Conversion Shares at the then
prevailing Conversion Rate.

(g)           Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement.

(i)            If (A) a Registration Statement covering all of the Registrable
Securities required to be covered thereby and required to be filed by the
Company pursuant to this Agreement is (x) not filed with the SEC on or before
the respective Filing Deadline (a “Filing Failure”) or (y) not declared
effective by the SEC on or before the respective Effectiveness Deadline (an
“Effectiveness Failure”) or (B) on any day after an Effective Date sales of all
of the Registrable Securities required to be included on such Registration
Statement cannot be made (other than during an Allowable Grace Period (as
defined in Section 3(r)) pursuant to such Registration Statement or otherwise
(including, without limitation, because of a failure to keep such Registration
Statement effective, to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement, to register a sufficient number
of Conversion Shares or to maintain the listing of the Common Shares) (a
“Maintenance Failure”) then, as liquidated damages and not as a penalty to any
holder by reason of any such delay in or reduction of its ability to sell the
Conversion Shares covered thereby (which remedy shall be the exclusive economic
remedy available with respect to Filing Failures, Effectiveness Failures and
Maintenance Failures), the Company shall pay to each holder of Registrable
Securities covered by such Registration Statement an amount equal to one percent
(1.0%) of the Aggregate Purchase Price (as such term is defined in the Note
Purchase Agreements) of such Purchaser’s Registrable Securities included in such
Registration Statement on each of the following dates: (I) the day of a Filing
Failure and on every thirtieth day (pro rated for periods totaling less than
thirty days) thereafter until such Filing Failure is cured; (II) the day of an
Effectiveness Failure and on every thirtieth day (pro rated for periods totaling
less than thirty days) thereafter until such Effectiveness Failure is cured;
(III) the initial day of a Maintenance Failure and on every thirtieth day (pro
rated for periods totaling less than thirty days) thereafter until such
Maintenance Failure is cured.  If all of the Holdback Shares, if any, have not
been registered on an Additional Registration Statement which has been declared
effective by the SEC on or before one hundred and fifty (150) days after the
Additional Filing Date (a “Holdback Failure”) then, as liquidated damages and
not as a penalty to any holder by reason of any such delay in or reduction of
its ability to sell any Holdback Shares (which remedy shall be the exclusive
economic remedy available with respect to Holdback Failures), the Company shall
pay to each holder of Holdback Shares relating to such Registration Statement an
amount equal to one half of a percent (0.5%) of the Aggregate Purchase Price (as
such term is defined in the Note Purchase Agreements) of such Purchaser’s
Holdback Shares not included in such Additional Registration Statement on the
day of a Holdback Failure and on every thirtieth day (pro rated for periods
totaling less than thirty days) thereafter until such Holdback Failure is cured.
The payments to which a holder shall be entitled pursuant to this Section 2(g)
are referred to herein as “Registration Delay Payments.”  Each date a
Registration Delay Payment is due shall be referred to herein as a “Registration
Delay Payments Payment Date.” Notwithstanding anything herein or in the Note
Purchase Agreements to the contrary, in no event shall the aggregate amount of
Registration Delay Payments in respect of the Conversion Shares (other than
Registration Delay Payments payable pursuant to events that are within the
control of the Company) exceed, in the aggregate, 10% of the Aggregate Purchase
Price therefor.

7


--------------------------------------------------------------------------------


(ii)           Registration Delay Payments shall be payable on each Registration
Delay Payments Payment Date, to each holder of Registrable Securities covered by
a Registration Statement, in Common Shares (“Registration Delay Payments
Shares”) so long as on such date there is no Equity Conditions Failure;
provided, however, that the Company, at its option following notice to the
holder of Registrable Securities, may pay Registration Delay Payments on any
Registration Delay Payments Payment Date in cash (“Cash Registration Delay
Payments”) or in a combination of Cash Registration Delay Payments and
Registration Delay Payments Shares. The Company shall deliver a written notice
(each, a “Registration Delay Payments Election Notice”) to each holder of
Registrable Securities covered by such Registration Statement on or prior to the
Registration Delay Payments Payment Date (the date such notice is delivered to
all of the holders, the “Registration Delay Payments Notice Date”) which notice
(A) either (x) confirms that Registration Delay Payments to be paid on such
Registration Delay Payments Payment Date shall be paid entirely in Registration
Delay Payments Shares or (y) elects to pay Registration Delay Payments as Cash
Registration Delay Payments or a combination of Cash Registration Delay Payments
and Registration Delay Payments Shares and specifies the amount of Registration
Delay Payments that shall be paid as Cash Registration Delay Payments and the
amount of Registration Delay Payments, if any, that shall be paid in
Registration Delay Payments Shares and (B) certifies that there is no Equity
Conditions Failure. If the Equity Conditions are not satisfied as of the
Registration Delay Payments Notice Date, then unless the Company has elected to
pay such Registration Delay Payments as Cash Registration Delay Payments, the
Registration Delay Payments Election Notice shall indicate that unless the
holder waives the Equity Conditions, the Registration Delay Payment shall be
paid as Cash Registration Delay Payments. If the Equity Conditions were
satisfied as of the Registration Delay Payments Notice Date but the Equity
Conditions are no longer satisfied at any time prior to the Registration Delay
Payments Payment Date, the Company shall provide the holder a subsequent notice
to that effect indicating that unless the holder waives the Equity Conditions,
the Registration Delay Payments shall be paid as Cash Registration Delay
Payments. Registration Delay Payments to be paid on a Registration Delay
Payments Payment Date in Registration Delay Payments Shares shall be paid in a
number of fully paid and nonassessable (rounded to the nearest whole share in
accordance) Common Shares having a fair market value equal to the amount of
Registration Delay Payments payable on such Registration Delay Payments Payment
Date less any Cash Registration Delay Payments paid.  Notwithstanding the
foregoing, if the Company elects to pay any Registration Delay Payments in
Registration Delay Payment Shares and the Shareholder Approval has not been
obtained by the applicable Registration Delay Payments Payment Date, the
Registration Delay Payments shall be paid as Cash Registration Delay Payments.

3.             Related Obligations.  At such time as the Company is obligated to
file a Registration Statement with the SEC pursuant to Section 2(a), 2(b) or
2(f), the Company will use its commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof and, pursuant thereto, the Company shall have the
following obligations:

(a)           The Company shall submit to the SEC, within three (3) Business
Days after the Company learns that no review of a particular Registration
Statement will be made by the staff of the SEC or that the staff has no further
comments on a particular Registration Statement, as the case may be, a request
for acceleration of effectiveness of such Registration

8


--------------------------------------------------------------------------------


Statement to a time and date not later than 48 hours after the submission of
such request. The Company shall keep each Registration Statement effective
pursuant to Rule 415 at all times until the earlier of (i) the date as of which
the Purchasers may sell all of the Registrable Securities covered by such
Registration Statement without restriction pursuant to Rule 144(k) (or any
successor thereto) promulgated under the 1933 Act or (ii) the date on which the
Purchasers shall have sold all of the Registrable Securities covered by such
Registration Statement (the “Registration Period”). The Company shall ensure
that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.

(b)           The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-Q, Form 10-K or any analogous
report under the Securities Exchange Act of 1934, as amended (the “1934 Act”),
the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.

(c)           The Company shall permit Legal Counsel to review and comment upon
(i) a Registration Statement at least three (3) Business Days prior to its
filing with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, and Reports on Form 10-Q and
any similar or successor reports) within a reasonable number of days prior to
their filing with the SEC. The Company shall furnish to Legal Counsel, without
charge, (i) copies of any correspondence from the SEC or the staff of the SEC to
the Company or its representatives relating to any Registration Statement, (ii)
promptly after the same is prepared and filed with the SEC, one copy of any
Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by a Purchaser, and all exhibits, and (iii) upon the effectiveness of
any Registration Statement, one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto. The Company
shall reasonably cooperate with Legal Counsel in performing the Company’s
obligations pursuant to this Section 3.

(d)           The Company shall furnish to each Purchaser whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any

9


--------------------------------------------------------------------------------


amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by a Purchaser, all
exhibits and each preliminary prospectus, (ii) upon the effectiveness of any
Registration Statement, ten (10) copies of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Purchaser may reasonably request), and (iii) such other
documents, including copies of any preliminary or final prospectus, as such
Purchaser may reasonably request from time to time in order to facilitate the
disposition of the Registrable Securities owned by such Purchaser.

(e)           The Company shall use its commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by Purchasers of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of all
applicable jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) take
such other actions as may be necessary to maintain such registrations and
qualifications in effect at all times during the Registration Period, and (iv)
take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, that
the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(e), (y) subject itself
to general taxation in any such jurisdiction, or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
Legal Counsel and each Purchaser who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

(f)            The Company shall notify Legal Counsel and each Purchaser in
writing of the happening of any event, as promptly as practicable after becoming
aware of such event, as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omission to state a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading (provided that in no event shall such
notice contain any material, nonpublic information), and, subject to Section
3(r), promptly prepare a supplement or amendment to such Registration Statement
to correct such untrue statement or omission, and, if such supplement or
amendment is typeset and printed, deliver ten (10) copies of such supplement or
amendment to Legal Counsel and each Purchaser (or such other number of copies as
Legal Counsel or such Purchaser may reasonably request). The Company shall also
promptly notify Legal Counsel and each Purchaser in writing (i) when a
prospectus or any prospectus supplement or post-effective amendment has been
filed, and when a Registration Statement or any post-effective amendment has
become effective (notification of such effectiveness shall be delivered to Legal
Counsel and each Purchaser by facsimile on the same day of such effectiveness
and by overnight mail), (ii) of any request by the SEC for amendments or
supplements to a Registration Statement or related prospectus or related
information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

10


--------------------------------------------------------------------------------


(g)           The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Purchaser who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

(h)           If any Purchaser is required under applicable securities laws to
be described in the Registration Statement as an underwriter, at the reasonable
request of such Purchaser, the Company shall furnish to such Purchaser, on the
date of the effectiveness of the Registration Statement and thereafter from time
to time on such dates as a Purchaser may reasonably request (i) a letter, dated
such date, from the Company’s independent certified public accountants in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
Purchasers, and (ii) an opinion, dated as of such date, of counsel representing
the Company for purposes of such Registration Statement, in form, scope and
substance as is customarily given in an underwritten public offering, addressed
to the Purchasers.

(i)            Upon the request of any Purchaser in connection with such
Purchaser’s due diligence requirements, if any, the Company shall make available
for inspection by (i) any Purchaser, (ii) Legal Counsel and (iii) one firm of
accountants or other agents retained by the Purchasers (collectively, the
“Inspectors”), all pertinent financial and other records, and pertinent
corporate documents and properties of the Company (collectively, the “Records”),
as shall be reasonably deemed necessary by each Inspector, and cause the
Company’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector shall
agree to hold in strict confidence and shall not make any disclosure (except to
a Purchaser) or use of any Record or other information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (x) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (y) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (z) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this or any other agreement of which the Inspector
has knowledge. Each Purchaser agrees that it shall, upon learning that
disclosure of such Records is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the Company
and allow the Company, at its expense, to undertake appropriate action to
prevent disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Purchaser) shall be deemed to limit the Purchasers’ ability
to sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

(j)            The Company shall hold in confidence and not make any disclosure
of information concerning a Purchaser provided to the Company unless (i)
disclosure of such information is necessary to comply with federal or state or
provincial securities laws, (ii) the disclosure of such information is necessary
to avoid or correct a misstatement or omission in any

11


--------------------------------------------------------------------------------


Registration Statement, (iii) the release of such information is ordered
pursuant to a subpoena or other final, non-appealable order from a court or
governmental body of competent jurisdiction, or (iv) such information has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning a Purchaser is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt written notice to such Purchaser and allow such Purchaser, at
the Purchaser’s expense, to undertake appropriate action to prevent disclosure
of, or to obtain a protective order for, such information.

(k)           The Company shall use its commercially reasonable efforts either
to (i) cause all of the Registrable Securities covered by a Registration
Statement to be listed on the Principal Market and each securities exchange on
which securities of the same class or series issued by the Company are then
listed, if any, if the listing of such Registrable Securities is then permitted
under the rules of such exchange. The Company shall pay all fees and expenses in
connection with satisfying its obligation under this Section 3(k).

(l)            The Company shall cooperate with the Purchasers who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable Securities to be offered pursuant to a
Registration Statement and enable such certificates to be in such denominations
or amounts, as the case may be, as the Purchasers may reasonably request and
registered in such names as the Purchasers may request.

(m)          If requested by a Purchaser, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as a Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment; and (iii) as soon as practicable, supplement or make amendments to
any Registration Statement if reasonably requested by a Purchaser holding any
Registrable Securities.

(n)           The Company shall use its commercially reasonable efforts to cause
the Registrable Securities covered by a Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

(o)           The Company shall make generally available to its security holders
as soon as practical, but not later than ninety (90) days after the close of the
period covered thereby, an earnings statement (in form complying with, and in
the manner provided by, the provisions of Rule 158 under the 1933 Act) covering
a twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the effective date of a Registration Statement.

12


--------------------------------------------------------------------------------


(p)           The Company shall otherwise use its commercially reasonable
efforts to comply with all applicable rules and regulations of the SEC in
connection with any registration hereunder.

(q)           Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Purchasers
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC.

(r)            Notwithstanding anything to the contrary herein, at any time
after an Effective Date, the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company
and its counsel, in the best interest of the Company and, in the opinion of
counsel to the Company, otherwise required; provided that each such period shall
not exceed fifteen (15) consecutive days or an aggregate of forty-five (45) days
during any three hundred sixty five (365) day period (each, an “Allowable Grace
Period”). The provisions of Section 3(f) hereof shall not be applicable during
the period of any Allowable Grace Period. Upon expiration of the Allowable Grace
Period, the Company shall again be bound by the first sentence of Section 3(f)
with respect to the information giving rise thereto unless such material,
non-public information is no longer applicable. Notwithstanding anything to the
contrary, the Company shall cause its transfer agent to deliver unlegended
Common Shares to a transferee of a Purchaser in accordance with the terms of the
Note Purchase Agreements in connection with any sale of Registrable Securities
with respect to which a Purchaser has entered into a contract for sale, and
delivered a copy of the prospectus included as part of the applicable
Registration Statement (unless an exemption from such prospectus delivery
requirements exists), prior to the commencement of an Allowable Grace Period and
for which the Purchaser has not yet settled.

(s)           The Company shall make any filing as may be required by NASD Rule
2710 in connection with the offering under any Registration Statement of the
applicable Registrable Securities and shall make any such filing concurrently
with its initial filing of such Registration Statement with the SEC.

(t)            From the date hereof until the date that is ninety (90) days
following the later to occur of (i) the Initial Effective Date and (ii) the
Additional Effective Date, the Company will not, directly or indirectly, file
any registration statement (other than on Form S-8 or the filing of any
post-effective amendments filed solely for the purpose of updating financial or
other information in any registration statement of the Company that has been
declared effective by the SEC prior to the date of this Agreement) with the SEC
other than the Registration Statements.

4.             Obligations of the Purchasers.

(a)           At least five (5) Business Days prior to the first anticipated
filing date of a Registration Statement, the Company shall notify each Purchaser
in writing of the information the Company requires from each such Purchaser if
such Purchaser elects to have any of such Purchaser’s Registrable Securities
included in such Registration Statement. It shall be a

13


--------------------------------------------------------------------------------


condition precedent to the obligations of the Company to complete the
registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Purchaser that such Purchaser shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the effectiveness of the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

(b)           Each Purchaser, by such Purchaser’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Purchaser has notified the Company in writing
of such Purchaser’s election to exclude all of such Purchaser’s Registrable
Securities from such Registration Statement.

(c)           Each Purchaser agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(f),
such Purchaser will immediately discontinue disposition of Registrable
Securities pursuant to any Registration Statement(s) covering such Registrable
Securities until such Purchaser’s receipt of the copies of the supplemented or
amended prospectus contemplated by Section 3(f) or receipt of notice that no
supplement or amendment is required. Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended Common Shares
to a transferee of a Purchaser in accordance with the terms of the Note Purchase
Agreements in connection with any sale of Registrable Securities with respect to
which a Purchaser has entered into a contract for sale prior to the Purchaser’s
receipt of a notice from the Company of the happening of any event of the kind
described in Section 3(f) and for which the Purchaser has not yet settled.

(d)           Each Purchaser covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

5.             Expenses of Registration.  All reasonable expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing, qualifications and
NASD filing (if necessary) fees, printers and accounting fees, and fees and
disbursements of counsel for the Company shall be paid by the Company. The
Company shall also reimburse the Purchasers for the fees and disbursements of
Legal Counsel in connection with registration, filing or qualification pursuant
to Sections 2 and 3 of this Agreement which amount shall be limited to
US$10,000.

6.             Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

(a)           To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Purchaser, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls any Purchaser within the meaning of the 1933 Act or
the 1934 Act (each, an “Indemnified Person”), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable

14


--------------------------------------------------------------------------------


attorneys’ fees, amounts paid in settlement or expenses, joint or several
(collectively, “Claims”), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto (“Indemnified Damages”),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact or any “misrepresentation” within the meaning of Canadian
securities laws in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other “blue sky” laws of any jurisdiction in
which Registrable Securities are offered (“Blue Sky Filing”), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact or any
“misrepresentation” within the meaning of Canadian securities laws contained in
any preliminary prospectus if used prior to the effective date of such
Registration Statement, or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading,
(iii) any violation or alleged violation by the Company of the 1933 Act, the
1934 Act, any other law, including, without limitation, any state or provincial
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities pursuant to a Registration Statement or (iv)
any violation of this Agreement (the matters in the foregoing clauses (i)
through (iv) being, collectively, “Violations”). Subject to Section 6(c), the
Company shall reimburse the Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (i) shall not apply to
a Claim by an Indemnified Person arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by such Indemnified Person for such Indemnified Person expressly
for use in connection with the preparation of the Registration Statement or any
such amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d) and (ii) shall not be
available to the extent such Claim is based on a failure of the Purchaser to
deliver or to cause to be delivered the prospectus made available by the
Company, including a corrected prospectus, if such prospectus or corrected
prospectus was timely made available by the Company pursuant to Section 3(d);
and (iii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of the
Registrable Securities by the Purchasers pursuant to Section 9.

(b)           In connection with any Registration Statement in which a Purchaser
is participating, each such Purchaser agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and

15


--------------------------------------------------------------------------------


each Person, if any, who controls the Company within the meaning of the 1933 Act
or the 1934 Act (each, an “Indemnified Party”), against any Claim or Indemnified
Damages to which any of them may become subject, under the 1933 Act, the 1934
Act or otherwise, insofar as such Claim or Indemnified Damages arise out of or
are based upon any Violation, in each case to the extent, and only to the
extent, that such Violation occurs in reliance upon and in conformity with
written information furnished to the Company by such Purchaser expressly for use
in connection with such Registration Statement; and, subject to Section 6(c),
such Purchaser will reimburse any legal or other expenses reasonably incurred by
an Indemnified Party in connection with investigating or defending any such
Claim; provided, however, that the indemnity agreement contained in this Section
6(b) and the agreement with respect to contribution contained in Section 7 shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of such Purchaser, which consent
shall not be unreasonably withheld or delayed; provided, further, however, that
the Purchaser shall be liable under this Section 6(b) for only that amount of a
Claim or Indemnified Damages as does not exceed the net proceeds to such
Purchaser as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Purchasers
pursuant to Section 9.

(c)           Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Purchasers holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Claim by the indemnifying party and shall
furnish to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person which relates to such action or Claim.
The indemnifying party shall keep the Indemnified Party or Indemnified Person
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or

16


--------------------------------------------------------------------------------


Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such Claim or
litigation, and such settlement shall not include any admission as to fault on
the part of the Indemnified Party. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced in its ability to defend such action.

(d)           The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

(e)           The indemnity agreements contained herein shall be in addition to
(i) any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7.             Contribution.  To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however, that: (i) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and (ii)
contribution by any seller of Registrable Securities shall be limited in amount
to the net amount of proceeds received by such seller from the sale of such
Registrable Securities pursuant to such Registration Statement.

8.             Reports Under the 1934 Act.  With a view to making available to
the Purchasers the benefits of Rule 144 promulgated under the 1933 Act or any
other similar rule or regulation of the SEC that may at any time permit the
Purchasers to sell securities of the Company to the public without registration
(“Rule 144”), the Company agrees to:

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;

(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the 1933 Act and the 1934 Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

17


--------------------------------------------------------------------------------


(c)           furnish to each Purchaser so long as such Purchaser owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144, the 1933 Act and the 1934 Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Purchasers to sell such securities pursuant to Rule 144 without
registration.

9.             Assignment of Registration Rights.  The rights under this
Agreement shall be automatically assignable by the Purchasers to any transferee
of all or any portion of such Purchaser’s Registrable Securities if: (i) the
Purchaser agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the 1933
Act and applicable state or provincial securities laws; (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with the Company to be
bound by all of the provisions contained herein; and (v) such transfer shall
have been made in accordance with the applicable requirements of such applicable
Note Purchase Agreement.

10.           Amendment of Registration Rights.  Provisions of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Holders of the Initial
Registrable Securities and the Additional Registrable Securities voting
together. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Purchaser and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

11.           Miscellaneous.

(a)           A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from the such record owner of such Registrable Securities.

(b)           Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally

18


--------------------------------------------------------------------------------


recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:

If to the Company:

Storm Cat Energy Corporation

1125 17th Street; Suite 2310

Denver, CO 80202

Attn: J. Scott Zimmerman

Fax:  (303) 991-5075

With a copy to:

Hogan & Hartson L.L.P.

One Tabor Center, Suite 1500

1200 Seventeenth Street

Denver, CO 80202

Attn: Richard J. Mattera

Fax:  (303) 899-7333

and to:

Bull, Housser & Tupper LLP

Suite 3000 Royal Centre

1055 West Georgia Street

Vancouver, British Columbia

Attn: David M. Hunter

Fax: (604) 646-2634

 

If to Legal Counsel:

 

If to a Purchaser, to its address and facsimile number set forth on the Schedule
of Purchasers attached hereto, with copies to such Purchaser’s representatives
as set forth on the Schedule of Purchasers, or to such other address and/or
facsimile number and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by

19


--------------------------------------------------------------------------------


facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

(c)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

(d)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by the internal laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

(e)           This Agreement, the Note Purchase Agreements and the Notes and the
instruments referenced herein and therein constitute the entire agreement among
the parties hereto with respect to the subject matter hereof and thereof. There
are no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement, the Note Purchase
Agreements and the Notes and the instruments referenced herein and therein
supersede all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof and thereof.

(f)            Subject to the requirements of Section 9, this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.

(g)           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

20


--------------------------------------------------------------------------------


(h)           This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

(i)            Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(j)            All consents and other determinations required to be made by the
Purchasers pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders of the Initial Registrable Securities
and the Additional Registrable Securities voting together.

(k)           The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent and no rules of
strict construction will be applied against any party.

(l)            This Agreement is intended for the benefit of the parties hereto
and their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.

(m)          The obligations of each Purchaser hereunder are several and not
joint with the obligations of any other Purchaser, and no provision of this
Agreement is intended to confer any obligations on any Purchaser vis-à-vis any
other Purchaser. Nothing contained herein, and no action taken by any Purchaser
pursuant hereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.

[Signature Page to Follow.]

21


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

 

COMPANY:

 

 

 

STORM CAT ENERGY CORPORATION

 

 

 

 

 

By:

/s/ J. Scott Zimmerman

 

Name: J. Scott Zimmerman

 

Title:   President and Chief Executive Officer

 

22


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Crestview Capital Master, LLC

 

by Crestview Capital Partners, LLC

 

Its Sole Manager

 

 

 

 

 

 

By:

  /s/ Robert Hoyt

 

 

Name:

Robert Hoyt

 

 

Title:

Manager

 

 

23


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

GLG North American Opportunity Fund

 

By GLG Partners LP acting as investment manager

 

of GLG North American Opportunity Fund

 

 

 

 

 

 

By:

  /s/ Victoria Parry

 

 

Name:

Victoria Parry

 

 

Title:

Senior Legal Counsel, GLG Partners LP

 

 

 

 

By:

  /s/ Simon White

 

 

Name:

Simon White

 

 

Title:

Chief Operating Officer, GLG Partners LP

 

 

24


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Capital Ventures International

 

By Heights Capital Management, Inc.,

 

Its authorized agent

 

 

 

 

 

 

By:

  /s/ Martin Kobinger

 

 

Name:

Martin Kobinger

 

 

Title:

Investment Manager

 

 

25


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Iroquois Master Fund Ltd.

 

 

 

 

 

 

By:

  /s/ Joshua Silverman

 

 

Name:

Joshua Silverman

 

 

Title:

Authorized signator

 

 

26


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Kellogg Capital Group LLC

 

 

 

 

 

 

By:

  /s/ Nicholas Cappelleni

 

 

Name:

Nicholas Cappelleni

 

 

Title:

Director of Finance & Operations

 

 

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

William Herbert Hunt Trust Estate

 

 

 

 

 

 

By:

  /s/ J.W. Beavers, Jr.

 

 

Name:

J.W. Beavers, Jr., Trustee

 

 

Title:

Trustee

 

 

28


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Sandelman Partners Multi Strategy Master Fund.

 

Ltd.

 

 

 

 

 

 

By:

  /s/ Trevor Ganshaw

 

 

Name:

Trevor Ganshaw

 

 

Title:

 

 

 

29


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Summit Capital Partners, LP

 

 

 

 

 

 

 

 

By:

  /s/ Matthew C. Rudolf

 

 

Name:

Matthew C. Rudolf

 

 

Title:

Managing Director

 

 

30


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Trapeze Asset Management Inc. on behalf of

 

 

Managed Accounts

 

 

 

 

 

 

 

 

By:

  /s/ Randall Abramson

 

 

Name:

Randall Abramson

 

 

Title:

Chief Executive Officer

 

 

31


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Trapeze Capital Corp., on behalf of Managed

 

Accounts

 

 

 

 

 

By:

  /s/ Randall Abramson

 

Name:

Randall Abramson

 

Title:

President

 

32


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Wolverine Convertible Arbitrage Fund Trading

 

LTD

 

 

 

 

 

 

By:

  /s/ James V. Harkness

 

 

Name:

James V. Harkness

 

 

Title:

Director

 

 

33


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

GPX LX, LLC

 

By Wolverine Asset Management, LLC, its

 

 

investment manager

 

 

 

 

 

 

 

 

By:

  /s/ Andrew R. Sujdak

 

 

Name:

Andrew R. Sujdak

 

 

Title:

Trader

 

 

34


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

UBS AG Canada Branch

 

 

 

 

 

 

By:

  /s/ James Estey

 

 

Name:

James Estey

 

 

Title:

Principal Officer

 

 

35


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Small Ventures USA

 

 

 

 

 

 

 

 

By:

  /s/ William O. Perkins III

 

 

Name:

William O. Perkins III

 

 

Title:

Managing Member

 

 

36


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Guy O. Dove, III

 

 

 

 

 

 

By:

  /s/ Guy O. Dove, III

 

 

Name:

Guy O. Dove, III

 

 

Title:

 

 

 

37


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

J. Scott Zimmerman

 

 

 

 

 

 

 

 

By:

  /s/ J. Scott Zimmerman

 

 

Name:

J. Scott Zimmerman

 

 

Title:

 

 

 

38


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Paul Wiesner

 

 

 

 

 

 

By:

  /s/ Paul Wiesner

 

 

Name:

Paul Wiesner

 

Title:

 

 

39


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

 

PURCHASER:

 

 

 

 

 

Robert J. Clark

 

 

 

 

 

 

 

 

By:

  /s/ Robert J. Clark

 

 

Name:

Robert J. Clark

 

 

Title:

 

 

40


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

David Wight

 

 

 

 

 

 

By:

  /s/ David Wight

 

 

Name:

David Wight

 

Title:

 

 

41


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Purchaser and the Company have caused their respective
signature page to this Convertible Notes Registration Rights Agreement to be
duly executed as of the date first written above.

PURCHASER:

 

 

 

Donald R. Martin

 

 

 

 

 

By:

  /s/ Donald R. Martin

 

Name:

Donald R. Martin

 

Title:

 

 

42


--------------------------------------------------------------------------------


SCHEDULE OF PURCHASERS

Purchaser

 

Purchaser’s Address and Facsimile Number

 

Purchaser’s Legal Representative’s Address and Facsimile Number

Crestview Capital Master,
LLC

 

95 Revere Drive,
Suite A,
Northbrook, IL 60062
Attn: Robert Hoyt
Fax: 847-559-0060

 

N/A

 

 

 

 

 

GLG North American
Opportunity Fund

 

GLP Partners
Attn: Jim O’Sullivan
One Curzon Street
London W1J 5HB
United Kingdom
Fax: 44 20 7016 7200

 

George Chang
GLG Inc.
390 Park Avenue
20th Floor
New York, NY 10022
Fax: 212-224-7210

 

 

 

 

 

Capital Ventures International

 

c/o Heights Capital Management,
Inc.
101 California St.,
Suite 3250 San Francisco, CA 94111
Attn: Sam Winer or Martin
Kobinger
Fax: 415-403-6525

 

Andrew Singer
c/o Heights Capital
Management, Inc.
101 California St.,
Suite 3250
San Francisco, CA 94111
Fax: 610-747-2117

 

 

 

 

 

Iroquois Master Fund Ltd.

 

641 Lexington Avenue
26th Floor
New York, NY 10022
Attn: Josh Silverman
Fax: 212-207-3452

 

N/A

 

 

 

 

 

Kellogg Capital Group LLC

 

55 Broadway
4th Floor
New York, NY 10006
Attn: Nick Cappelleni
Fax: 212-380-5665

 

Nicholas Cappelleni
55 Broadway
4th Floor
New York, NY 10006
Fax: 212-380-5665

 

 

 

 

 

William Herbert Hunt Trust
Estate

 

Attn: David S. Hunt
1601 Elm Street
Suite 3400
Dallas, Texas 75201
Fax: 214-880-7101

 

N/A

 

 

 

 

 

Sandelman Partners Multi-

 

Citco Funds Services

 

N/A

 

43


--------------------------------------------------------------------------------


 

Strategy Master Fund, Ltd.

 

Regatta Office Park
West Bay Road
Grand Cayman, Cayman Islands
Fax: 212-299-7666

 

 

 

 

 

 

 

Summit Capital Partners, LP

 

One Union Square
Suite 2304
600 University Street
Seattle, WA 98101
Attn: Matt Rudolf
Fax: 206-447-6204

 

N/A

 

 

 

 

 

Trapeze Asset Management
Inc.

 

22 St. Clair Ave East
18th Floor
Toronto, ON M4T 253
Attn: Randall Abramson
Fax: 416-867-9771

 

Adam Abramson
22 St. Clair Ave East
18th Floor
Toronto, ON M4T 253
Fax: 416-867-9771

 

 

 

 

 

Trapeze Capital Corp.

 

22 St. Clair Ave East
18th Floor
Toronto, ON M4T 253
Attn: Randall Abramson
Fax: 416-867-9771

 

Adam Abramson
22 St. Clair Ave East
18th Floor
Toronto, ON M4T 253
Fax: 416-867-9771

 

 

 

 

 

Wolverine Convertible
Arbitrage Fund Trading Ltd.

 

c/o Wolverine Asset Management
LLC
175 West Jackson,
Suite 208
Chicago, IL 60604
Attn: Andrew Sujdak
Fax: 312-884-3831

 

Megan Flaherty
175 West Jackson,
Suite 200Chicago, IL 60604
Fax: 312-884-3831

 

 

 

 

 

GPC LX, LLC

 

c/o Wolverine Asset Management
LLC
175 West Jackson,
Suite 208
Chicago, IL 60604
Attn: Andrew Sujdak
Fax: 312-884-3831

 

N/A

 

 

 

 

 

UBS AG Canada Branch

 

161 Bay Street
Suite 4100
Toronto, ON M5J 251
Canada

 

Liz Jordan
161 Bay Street
Suite 4100
Toronto, ON M5J 251

 

 

 

 

 

 

44


--------------------------------------------------------------------------------


 

 

Attn: Dave Hanslip
Fax: 416-364-1221

 

Canada
Fax: 416-364-1438

 

 

 

 

 

Small Ventures USA, LP

 

5161 San Felipe,
Suite 320
Houston, TX 77056
Attn: William O. Perkins III
Fax: 713-630-0791

 

N/A

 

 

 

 

 

Guy O. Dove III

 

P.O. Box 796
Middleburg, VA 20118
Fax: 540-687-6351

 

N/A

 

 

 

 

 

J. Scott Zimmerman

 

1550 Larimer Street, No. 265
Denver, CO 80202
Fax: 303-991-9773

 

N/A

 

 

 

 

 

Paul Wiesner

 

1998 Green Oake Drive
Greenwood Village,
CO 80121
Fax: 303-991-5075

 

N/A

 

 

 

 

 

Robert J. Clark

 

27250 Craig Lane
Golden, CO
80401-9760
Fax: 303-626-8259

 

Michael J. Wozniak
216 Sixteenth Street
Suite 1100
Denver, CO 80202
Fax: 303-407-4494

 

 

 

 

 

David G. Wight

 

12130 Lilac Drive
Anchorage, AK 99516

 

N/A

 

 

 

 

 

Donald R. Martin

 

623 Tuscany Springs Blvd. NW
Calgary, Alberta
Canada T3L 242
Fax: 403-451-5075

 

N/A

 

45


--------------------------------------------------------------------------------


EXHIBIT A

PLAN OF DISTRIBUTION

We are registering the Common Shares issuable upon conversion of the convertible
notes to permit the resale of these Common Shares by the holders of the
convertible notes from time to time after the date of this prospectus.  We will
not receive any of the proceeds from the sale by the selling shareholders of the
Common Shares. We will bear all fees and expenses incident to our obligation to
register the Common Shares.

The selling shareholders may sell all or a portion of the Common Shares
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the Common Shares
are sold through underwriters or broker-dealers, the selling shareholders will
be responsible for underwriting discounts or commissions or agent’s commissions.
The Common Shares may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions,

·                     on any national securities exchange or quotation service
on which the securities may be listed or quoted at the time of sale;

·                     in the over-the-counter market;

·                     in transactions otherwise than on these exchanges or
systems or in the over-the-counter market;

·                     through the writing of options, whether such options are
listed on an options exchange or otherwise;

·                     ordinary brokerage transactions and transactions in which
the broker-dealer solicits purchasers;

·                     block trades in which the broker-dealer will attempt to
sell the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

·                     purchases by a broker-dealer as principal and resale by
the broker-dealer for its account;

·                     an exchange distribution in accordance with the rules of
the applicable exchange;

·                     privately negotiated transactions;

·                     short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

46


--------------------------------------------------------------------------------


·                     sales pursuant to Rule 144;

·                     broker-dealers may agree with the selling securityholders
to sell a specified number of such shares at a stipulated price per share;

·                     a combination of any such methods of sale; and

·                     any other method permitted pursuant to applicable law.

 

If the selling shareholders effect such transactions by selling Common Shares to
or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the Common Shares for whom they may act as agent or to whom they
may sell as principal (which discounts, concessions or commissions as to
particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the Common Shares or otherwise, the selling shareholders may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
Common Shares in the course of hedging in positions they assume. The selling
shareholders may also sell Common Shares short and deliver Common Shares covered
by this prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling shareholders may also loan or
pledge Common Shares to broker-dealers that in turn may sell such shares.

The selling shareholders may pledge or grant a security interest in some or all
of the convertible notes or Common Shares issuable upon conversion thereof owned
by them and, if they default in the performance of their secured obligations,
the pledgees or secured parties may offer and sell the Common Shares from time
to time pursuant to this prospectus or any amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act of 1933, as
amended, amending, if necessary, the list of selling shareholders to include the
pledgee, transferee or other successors in interest as selling shareholders
under this prospectus. The selling Shareholders also may transfer and donate the
Common Shares in other circumstances in which case the transferees, donees,
pledgees or other successors in interest will be the selling beneficial owners
for purposes of this prospectus.

The selling shareholders and any broker-dealer participating in the distribution
of the Common Shares may be deemed to be “underwriters” within the meaning of
the Securities Act, and any commission paid, or any discounts or concessions
allowed to, any such broker-dealer may be deemed to be underwriting commissions
or discounts under the Securities Act. At the time a particular offering of the
Common Shares is made, a prospectus supplement, if required, will be distributed
which will set forth the aggregate amount of Common Shares being offered and the
terms of the offering, including the name or names of any broker-dealers or
agents, any discounts, commissions and other terms constituting compensation
from the selling shareholders and any discounts, commissions or concessions
allowed or reallowed or paid to broker-dealers.

47


--------------------------------------------------------------------------------


Under the securities laws of some states, the Common Shares may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the Common Shares may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

There can be no assurance that any selling shareholder will sell any or all of
the Common Shares registered pursuant to the registration statement, of which
this prospectus forms a part.

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the Common Shares by the selling shareholders and
any other participating person. Regulation M may also restrict the ability of
any person engaged in the distribution of the Common Shares to engage in
market-making activities with respect to the Common Shares. All of the foregoing
may affect the marketability of the Common Shares and the ability of any person
or entity to engage in market-making activities with respect to the Common
Shares.

We will pay all expenses of the registration of the Common Shares pursuant to
the registration rights agreement, estimated to be US$[     ] in total,
including, without limitation, Securities and Exchange Commission filing fees
and expenses of compliance with state or provincial securities or “blue sky”
laws; provided, however, that a selling shareholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
Shareholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling shareholders will be entitled to contribution. We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the Common Shares will be freely tradable in the hands of persons other
than our affiliates.

48


--------------------------------------------------------------------------------